I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 16/905331 (“’331 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is June 18, 2020. Because the instant application was on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
     	The instant application is a reissue application of US Patent 10,002,088 (“’088 Patent”). The ‘088 Patent was filed as US application 15/490745 (‘745 application) on April 18, 2017, entitled “METHOD AND APPARATUS FOR IMPROVING DECREASING PRESENTATION IN RESPONSE TO RECEIPT OF A LATENCY REDUCTION MODE SIGNAL.”
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘088 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘088 Patent.  Also based upon the Examiner's independent review of the ‘088 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations or supplemental examinations. 
	 
II. STATUS OF CLAIMS
The ‘088 Patent issued with claims 1-47 (“Patented Claims”).  The Amendment of June 18, 2020, filed with this application amends claims 1, 21-23, and 44-47, and adds claims 48-55.  Therefore, as of the date of this Office Action, the status of the claims is:
a. Claims 1-55 (“Pending Claims”).


III. AMENDMENT OF JUNE 18, 2020
	The amendment to the claims of June 18, 2020 has been entered and considered.  The amendment is objected to in that new claim 54 has a lined through 47 before the number 54.  It is not clear what the 47 is doing there, as the claim is new.  Applicant should submit a corrected claim listing that simply removes the 47.  

IV. PRIORITY AND CONTINUING DATA
The ‘088 patent is a continuation of US application 14/752,737, filed June 26, 2015, which is a continuation of US application 13/790269, filed March 8, 2013, and a continuation of US Application 13/790289, filed March 8, 2013. Applications 13/790289 and 13/790269 also claim the benefit of provisional application 61/709873, filed October 4, 2012.  The ‘088 patent claims no foreign priority under 35 USC 119.  Provisional Application 61/709873 has a nearly identical disclosure as the ‘088 patent and fully supports the current claims.  As such, the current claims have an effective filing date of October 4, 2012.  Because the effective filing date is not after March 16, 2013, the first to file provision of the AIA  while not apply.  Rather, the claims will be examined using the previous first to file provisions.    
  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.

V. REISSUE DECLARATION
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The declaration checks the box that states that the original patent is invalid, for the reasons described below, and the declaration only checks the box stating “by reason of other errors.”  The form states that Applicant should check all boxes that apply.  Indeed, MPEP 1414 states: 
“Even though only one error upon which reissue is based needs to be described in the reissue oath/declaration, if PTO/SB/51 or PTO/SB/52 form is used (or PTO/AIA /05 or PTO/AIA /06, for applications filed on or after September 16, 2012), applicant needs to check the appropriate box(es) on the form identifying each of the reasons why the patent is wholly or partly inoperative or invalid. Even if a PTO form is not used, applicant needs to state each of the reasons why the patent is wholly or partly inoperative or invalid in the reissue oath/declaration.” MPEP 1414 I.  

The current reissue removes language from the claims.  Hence, it is a broadening reissue.  As such, the box “by reason of the patentee claiming more or less than he had a right to claim in the patent” must be checked.  Further, since there is no other error presented, Applicant must explain how the claims originally claimed less than Applicant had a right to claim1. 
The Examiner notes that Applicant has not identified or showed an error that qualifies as other errors.  The only errors that are presented appear to be broadening errors, i.e. that the patent 
Claims 1-55 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

VI. DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 9,626,308. 

 Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are merely broader versions of the patented claims and therefore are covered by the patented claims.  

Claims 48-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 9,626,308 in view of Yen et al US PG PUB 2009/0221374.

	As to claims 48-55, the claims of the previous invention do not teach using wireless HDMI.  However, Yen teaches in paragraph [0038] that it is known for a gaming console to communicate with a display using wireless HDMI.  As such, it would have been obvious to modify the prior invention to use wireless HDMI, as it is merely the substitution of one known communication medium for another.  

Claims 1-5, 8-20, 23-27, 30-34, and 36-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 20-24 of U.S. Patent No. 9,086,955.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are merely broader versions of the patented claims and therefore are covered by the patented claims.  

Claims 48 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 20-24 of U.S. Patent No. 9,086,955 in view of Yen.

	As to claims 48 and 51, the claims of the previous invention do not teach using wireless HDMI.  However, Yen teaches in paragraph [0038] that it is known for a gaming console to communicate with a display using wireless HDMI.  As such, it would have been obvious to modify the prior invention to use wireless HDMI, as it is merely the substitution of one known communication medium for another.  

VII. 112 REJECTIONS
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 10, 12, 32, and 34 recite that the latency mode initiation and end signals are sent by a client platform that is either a set-top box for a telephonic system. The only disclosed use of a reduced latency mode is for gaming.  There is no disclosure of gaming being run on a set-top box or a telephonic system.  As such, there is no support for sending the initiation signal from either a set-top box or telephonic system.
As to claims 20 and 43, there is no disclosure of outputting an audio gaming system.  While the specification states that the output device might be speakers, the only reduced latency mode is for video signals.  As such, there is no support for placing the speakers into a reduced latency mode.  

VIII. 251 REJECTIONS
Claims 10, 12, 20, 32, 34, and 43 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:  Claims 10, 12, 32, and 34 lacks support for sending the reduced latency mode initiation signal from a set-top box or a telephonic system, as discussed above.  Claims 20 and 43 lack support for speakers having a latency reduction mode, as discussed above.  

VIII. ART REJECTIONS
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


REJECTIONS USING LOVERIDGE

Claims 1, 2, 6-9, 11, 18, 19, 21-24, 28-31, 33, 41, 42, 44, and 45 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Loveridge et al US Patent 8,766,955.

Referring to claim 1, Loveridge shows in figure 6 a method of reducing latency in a display that includes sending image data along with time optimization data from a source device 610 to a display 620 (column 9, lines 30-34).  The time optimization data is used by the display 
As to the non-transitory computer readable medium limitation, Loveridge teaches that the method is performed by a system operating under the control of a programming on a storage medium (see column 3, lines 27+ and column 10, line 59- column 11, line 17).  
As to claim 2, that the latency reduction mode initiation signal and the end latency reduction mode signal are delivered over a high-definition multimedia interface (HDMI) connection (see column 9, lines 30-34).
As to claim 6, Loveridge teaches in column 9, lines 23-28, that a data packet is sent with the image data to indicate whether the latency reduction mode is needed.  The data packet is a token.  Further, since the image data is sent continuously, the packet would also be sent continuously.  
As to claim 7, one skilled in the art would recognize that the packet would be sent at regular intervals.  
As to claim 8, that the latency reduction mode initiation signal and the end latency reduction mode signal are delivered by a client device platform, i.e. a DVD player, game console, and the like (see column 9, lines 6-10).

As to claim 11, the Examiner notes that a gaming console is a computer in that it stores and processes data.  
As to claim 18, Loveridge teaches that the output device is a television (see column 4, lines 15-23).
As to claim 19, Loveridge teaches that the output device is a projector (column 1, lines 35-38).
Claim 21 is rejected for the reasons given above, noting that the system includes a processor and memory as discussed in column 3, lines 27+ and column 10, line 59-column 11, line 17.
Claim 22 is rejected for the reasons given above in that Loveridge teaches the method.  
Claims 23 is rejected for the reasons given above, noting that the time optimization data is sent with the image (content) data.  
Claims 24, 28-31, 33, 41, and 42 are rejected for the reasons given above.  
Claims 44 and 45 are rejected for the reasons given above.  

Claims 3 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loveridge in view of Park 2008/0309822 (Park II).

As to claims 3 and 25, Loveridge does not teach that the commands are CEC commands.  However, Park II teaches in paragraphs [0019] and [0026], for example, that CEC is a known format for communicating between an AV device and a display.  As such, it would have been obvious to modify Loveridge to communicate using CEC format, as it is merely the use of a well-known format for communications taught by Loveridge.  

Claims 4, 26, and 48-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loveridge in view of Yen.

	As to claims 4 and 26, Loveridge does not teach using wireless HDMI.  However, Yen teaches in paragraph [0038] that it is known for a gaming console to communicate with a display using wireless HDMI.  As such, it would have been obvious to modify Loveridge to use wireless HDMI, as it is merely the substitution of one known communication medium for another.  
As to claims 48-53, a wireless HDMI signal is a wireless signal and the commands are received over that link.   

Claims 5 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loveridge in view of Ionescu et al US PG PUB 2012/0242800.

As to claims 5 and 27, Loveridge does not teach that the source and display communicate using an IR blaster.  However, Ionescu teaches in paragraph [0054] that an IR blaster is a known method for a source to communicate with a display.  Hence, it would have been obvious to modify Loveridge to use an IR blaster, as it is merely the substitution of one known communication medium for another.  

Claims 10 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loveridge in view of Walter et al US PG PUB 2008/0148336.

Loveridge does not provide the latency reduction mode signal from a set-top box.  However, Walter teaches in paragraphs [0028] and [0032] that it is known to provide gaming signals to a television from a set-top box.  As such, it would have been obvious to have the source in Loveridge be a set-top box, as it is merely the substitution of one known gaming console for another.  

Claims 12 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loveridge in view of Davis et al US PG PUB 2011/0281566.

Loveridge does not provide the latency reduction mode signal from a telephonic system.  However, Davis teaches in paragraph [0205] that it is known to display a video game running on a cell phone, i.e. a telephonic system, on a television.  As such, it would have been obvious to have the source in Loveridge be a cell phone, as it is merely the substitution of one known gaming console for another.  


Claims 13, 36, 46, 47, 54, and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loveridge in view of Rao et al US PG PUB 2008/0168219.

As to claims 13 and 36, Loveridge has multiple video inputs 108, 110, and 112, but does not have a distributor.  Rao is selected as an example of a system that has a video switch 304 or 406 that receives inputs from multiple sources, including a gaming system, and selectively routes one of the signals to the television, i.e. a distributor. As such, it would have been obvious to modify Loveridge to include such a video switch, as it is merely the substitution of one known method of transmitting multiple signals to a television for another. 
Claims 46 and 47 are rejected for the reasons given above in the rejection of claim 1, in combination with the reasons given for the rejection to claims 13 and 36, in the preceding paragraph. 
Claims 54 and 55 are rejected in that in figure 4 of Rao, the communication is wireless.  
 
Claims 14 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loveridge in view of Rao, as applied to claims 13, 36, 46, 47, 54, and 55 above, further in view of Bakalash et al US PG PUB 2012/0262463.

.  
Claims 20 and 43 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loveridge in view of Berestov et al US PG PUB 2011/0310298.

	As to claims 20 and 43, Loveridge does not teach that the output device includes speakers.  However, Berestov is selected from a myriad references that teach what is well-known, that a television has speakers (see paragraph [0057]).  As such, it would have been obvious to modify Loveridge to include speakers in the television, as it is merely the substitution of a known output technique in the art.  

REJECTIONS USING PARK 2011/0285818

Claims 1-2, 8-11 18, 21, and 22 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Park et al US PG PUB 2011/0285818 (Park I).  

Referring to claim 1 and paragraphs [0320]+,  Park I shows a method of reducing latency in a display, sink device 520, that receives game mode change information from source device 510 (paragraph [0325]).  The game mode change information functions as a low latency mode initiation signal to switch the display from a normal mode to a low latency mode, where some processing is not performed (paragraph [0327].  The Examiner notes that source 510 can be a DVR, set top box, and a video recorder (paragraph [0192]).  The embodiment of figure 24 also adds a gaming platform to source 510.  One skilled in the art would recognize that when the source switched back to one of the other devices, besides a gaming device, it would end the low 
As to the non-transitory computer readable medium limitation, Park I teaches that the method is implemented by a system operating under the control of a programming on a storage medium (paragraph [0421]).  
As to claim 2, that the latency reduction mode initiation signal and the end latency reduction mode signal are delivered over a high-definition multimedia interface (HDMI) connection (see paragraph [0203]).
As to claim 8, that the latency reduction mode initiation signal and the end latency reduction mode signal are delivered by a client device platform, i.e. a DVR, set top box, video recorder, or a game console (see paragraph [0192]).
As to claim 9, Park I teaches that the platform is a gaming console, as discussed in figure 24.
As to claim 10, the platform of Park I, as discussed above, is a set-top box. 
As to claim 11, the Examiner notes that a gaming console is a computer in that it stores and processes data.  
As to claim 18, Park I teaches that the output device is a television (paragraphs [0068] and [0192].
Claim 21 is rejected for the reasons given above, noting that the system includes a processor and memory as discussed in paragraph [0421].
Claim 22 is rejected for the reasons given above in that Park I teaches the method.  



Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park I in view of Park II.

As to claim 3, Park I does not teach that the commands are CEC commands.  However, Park II teaches in paragraphs [0019] and [0026], for example, that CEC is a known format for communicating between an AV device and a display.  As such, it would have been obvious to modify Park I to communicate using CEC format, as it is merely the use of a well-known format for communications taught by Park I.  
Claims 4 and 48-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park I in view of Yen.

	As to claims 4, Park I does not teach using wireless HDMI.  However, Yen teaches in paragraph [0038] that it is known for a gaming console to communicate with a display using wireless HDMI.  As such, it would have been obvious to modify Park I to use wireless HDMI, as it is merely the substitution of one known communication medium for another.  
As to claims 48-50, a wireless HDMI signal is a wireless signal and the commands are received over that link.   

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park I in view of Ionescu et al US PG PUB 2012/0242800.

As to claim 5, Park I does not teach that the source and display communicate using an IR blaster.  However, Ionescu teaches in paragraph [0054] that an IR blaster is a known method for a source to communicate with a display.  Hence, it would have been obvious to modify Park I to use an IR blaster, as it is merely the substitution of one known communication medium for another.  



Claims 6, 7, 19, 23, 24, 28-33, 41, 42, 44, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park I in view of Loveridge.


As to claims 6 and 28, Park I does not state that the game mode change information is a token.  However, Loveridge teaches in column 9, lines 23-28, that such game mode change information is a data packet is sent with the image data to indicate whether the latency reduction mode is needed.  The data packet is a token. As such, it would have been obvious to modify Park I to have the game mode change information be a token, as it is merely the substitution of one known information type for another.  Further, since the image data is sent continuously, the packet would also be sent continuously.  
As to claims 7 and 29, one skilled in the art would recognize that the packet would be sent at regular intervals.  
As to claim 19, Park I does not teach that the sink device is a projector.  However, Loveridge teaches that the output device is a projector (column 1, lines 35-38).  As such, it would have been obvious to modify Park I to display the output on a projector, as it is merely the substitution of one known output device for another.  
Claim 23 is rejected for the reasons given in the rejection to claim 1 above using Park I.  In addition, it is unclear whether the game mode change information discussed in paragraph [0325] of Park I is sent with the content data, or separately from the content data.  Loveridge teaches sending the game mode change information, i.e. the time-optimization data, with the content data, (see column 9, lines 30-34).  As such, it would have been obvious to modify Park I to send the image data and game mode change information together, as it is merely the use of a well-known technique in the art.  

 As to claim 30, that the latency reduction mode initiation signal and the end latency reduction mode signal are delivered by a client device platform, i.e. a DVR, set top box, video recorder, or a game console (see paragraph [0192]).
As to claim 31, Park I teaches that the platform is a gaming console, as discussed in figure 24.
As to claim 32, the platform of Park I, as discussed above, is a set-top box. 
As to claim 33, the Examiner notes that a gaming console is a computer in that it stores and processes data.  
As to claim 41, Park I teaches that the output device is a television (paragraphs [0068] and [0192].
As to claim 42, Park I does not teach that the sink device is a projector.  However, Loveridge teaches that the output device is a projector (column 1, lines 35-38).  As such, it would have been obvious to modify Park I to display the output on a projector, as it is merely the substitution of one known output device for another.  
Claim 44 is rejected for the reasons given above in the rejection to claim 23, noting that the system includes a processor and memory as discussed in paragraph [0421].
Claim 45 is rejected for the reasons given above in the rejection to claim 23.  





Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park I in view of Walter.

Park I does not provide the latency reduction mode signal from a set top box.  However, Walter teaches in paragraphs [0028] and [0032] that it is known to provide gaming signals to a television from a set top box.  As such, it would have been obvious to have the source in Park I be a set top box, as it is merely the substitution of one known gaming console for another.  
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park I in view of Davis.

Park I does not provide the latency reduction mode signal from a telephonic system.  However, Davis teaches in paragraph [0205] that it is known to display a video game running on a cell phone, i.e. a telephonic system, on a television.  As such, it would have been obvious to have the source in Park I be a cell phone, as it is merely the substitution of one known gaming console for another.  

Claims 13, 46 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park I in view of Rao.

As to claim 13, Park I has multiple video inputs (see paragraph [0068]) but does not have a distributor.  Rao is selected as an example of a system that has a video switch 304 or 406 that receives inputs from multiple sources, including a gaming system, and selectively routes one of the signals to the television, i.e. a distributor.   As such, it would have been obvious to modify Park I to include such a video switch, as it is merely the substitution of one known method of transmitting multiple signals to a television for another. 
Claim 46 is rejected for the reasons given above in the rejection to claim 1, in combination with the reasons given for the rejection to claim 13, in the preceding paragraph. 
Claim 54 is rejected in that in figure 4 of Rao, the communication is wireless.   
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park I in view of Rao, as applied to claim 13, 46, and 54 above, further in view of Bakalash.

The combination does not include a source that is a cloud based content provider.  However, Bakalash teaches in paragraph [0053], for example, that cloud based gaming is known gaming system. As such, it would have been obvious to modify the combination to use a cloud based gaming source, as it is merely the substitution of one known gaming source for another.  As such, one of the signals passing through the switch would be from the cloud.  

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park I in view of Berestov.

	As to claim 20, Park I does not teach that the output device includes speakers.  However, Berestov is selected from a myriad references that teach what is well known, that a television has speakers (see paragraph [0057]).  As such, it would have been obvious to modify Park I to include speakers in the television, as it is merely the substitution of a known output technique in the art.  

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park I in view of Loveridge, as applied to claims 6, 7, 19, 23, 24, 28-33, 41, 42, 44, and 45 above, further in view of Park II.

As to claim 25, the combination does not teach that the commands are CEC commands.  However, Park II teaches in paragraphs [0019] and [0026], for example, that CEC is a known format for communicating between an AV device and a display.  As such, it would have been obvious to modify the combination to communicate using CEC format, as it is merely the use of a well-known format for communications taught by Park I. 
 
Claims 26 and 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park I in view of Loveridge, as applied to 6, 7, 19, 23, 24, 28-33, 41, 42, 44, and 45 above, further in view of Yen. 
	
As to claim 26, the combination does not teach using wireless HDMI.  However, Yen teaches in paragraph [0038] that it is known for a gaming console to communicate with a display using wireless HDMI.  As such, it would have been obvious to modify the combination to use wireless HDMI, as it is merely the substitution of one known communication medium for another.  
As to claims 51-53, a wireless HDMI signal is a wireless signal and the commands are received over that link.   

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park I in view of Loveridge, as applied to claims 6, 7, 19, 23, 24, 28-33, 41, 42, 44, and 45 above, further in view of Ionescu.

As to claim 27, the combination does not teach that the source and display communicate using an IR blaster.  However, Ionescu teaches in paragraph [0054] that an IR blaster is a known method for a source to communicate with a display.  Hence, it would have been obvious to modify the combination to use an IR blaster, as it is merely the substitution of one known communication medium for another.  

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park I in view of Loveridge, as applied to claims 6, 7, 19, 23, 24, 28-33, 41, 42, 44, and 45 above, further in view of Davis et al US PG PUB 2011/0281566.

The combination does not provide the latency reduction mode signal from a telephonic system.  However, Davis teaches in paragraph [0205] that it is known to display a video game running on a cell phone, i.e. a telephonic system, on a television.  As such, it would have been .  

Claims 36, 47, and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park I in view of Loveridge, as applied to claims 6, 7, 19, 23, 24, 28-33, 41, 42, 44, and 45 above, further in view of Rao.

As to claim 36, the combination has multiple video inputs, (see paragraph [0068]), but does not have a distributor.  Rao is selected as an example of a system that has a video switch 304 or 406 that receives inputs from multiple sources, including a gaming system, and selectively routes one of the signals to the television, i.e. a distributor.  As such, it would have been obvious to modify the combination to include such a video switch, as it is merely the substitution of one known method of transmitting multiple signals to a television for another. 
Claim 46 is rejected for the reasons given above in the rejection to claim 23, in combination with the reasons given for the rejection to claim 36, in the preceding paragraph. 
Claim 54 is rejected in that in figure 4 of Rao, the communication is wireless.   

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park I in view of Loveridge, as applied to claim 36, 47, and 55 above, further in view of Bakalash.

The combination does not include a source that is a cloud based content provider.  However, Bakalash teaches in paragraph [0053], for example, that cloud based gaming is known gaming system. As such, it would have been obvious to modify the combination to use a cloud based gaming source, as it is merely the substitution of one known gaming source for another.  As such, one of the signals passing through the switch would be from the cloud.  

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park I in view of Loveridge, as applied to claims 6, 7, 19, 23, 24, 28-33, 41, 42, 44, and 45 above, further in view of Berestov.

	As to claim 43, the combination does not teach that the output device includes speakers.  However, Berestov is selected from a myriad references that teach what is well known, that a television has speakers (see paragraph [0057]).  As such, it would have been obvious to modify the combination to include speakers in the television, as it is merely the substitution of a known output technique in the art.  

REJECTIONS USING PARK 2008/0309822

Claims 1, 18, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al II in view of Park I. 

Referring to claim 1, Park II teaches in figures 11 and 12 a method of changing the processing path when a gaming device is detected.  In particular, the control unit 230 detects that the when the A/V device is a gaming device, in step 1210, and then in step 1230 changes the video output path to the second path that has reduced processing, i.e. does not use the video compensation chip 218.  As such, the control unit 230 sends a latency reduction mode initiation signal when the input device is determined to be a gaming device.  The Examiner notes that the system of Park II has multiple A/V input devices (see figure 2), and that when a non-gaming device is the active device, the control unit 230 would route the video output through the video quality compensation chip 218.  When this occurs after a gaming device has been active, the signal is an end latency mode signal.    
As to the non-transitory computer readable medium limitation, Park II does not specifically state that it has a memory storing programming that cause the device to operate.  However, Park I teaches a similar device, here the method of operation is implemented by a 
As to claim 18, the output device is a television.  
	Claim 21 is rejected for the reasons given above in rejection claim 1.  

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park II in view of Park I, as applied to claims 1, 18, and 21, further in view of Loveridge.

As to claim 19, the combination does not teach that the output device is a projector.  However, Loveridge teaches that the output device is a projector (column 1, lines 35-38).  As such, it would have been obvious to modify the combination to display the output on a projector, as it is merely the substitution of one known output device for another.  

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park II in view of Park I, as applied to claims 1, 18, and 21 above, further in view of Berestov.

	As to claim 20, the combination does not teach that the output device includes speakers.  However, Berestov is selected from a myriad references that teach what is well known, that a television has speakers (see paragraph [0057]).  As such, it would have been obvious to modify the combination to include speakers in the television, as it is merely the substitution of a known output technique in the art.  





Claim 22 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Park II. 
Referring to claim 22, Park II teaches in figures 11 and 12 a method of changing the processing path when a gaming device is detected.  In particular, the control unit 230 detects that the when the A/V device is a gaming device, in step 1210, and then in step 1230 changes the video output path to the second path that has reduced processing, i.e. does not use the video compensation chip 218.  As such, the control unit 230 sends a latency reduction mode initiation signal when the input device is determined to be a gaming device.  The Examiner notes that the system of Park II has multiple A/V input devices (see figure 2), and that when a non-gaming device is the active device, the control unit 230 would route the video output through the video quality compensation chip 218.  When this occurs after a gaming device has been active, the signal is an end latency mode signal.    

IX. ALLOWABLE SUBJECT MATTER
Claims 15-17, 35, and 38-40 would be allowable if the rejection under 35 USC 251 were overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17 and 38-40 define over the art of record in that none of the art has the distributor predetermine which of the client device platforms should include latency reduction.  Park II does teach storing information about which devices need low latency processing in memory 240 (see paragraph [0118], but it is not done in a distributor, as required by the claims.  
Claim 35 defines over the art in that none of the art queries the output device after sending the latency reduction initiation signal, as required by the claims.  Park I has the sink 

X. PRIOR ART CITED
	Adams US PG PUB 2010/0054622 shows a distributor, i.e. video hub 250 in figure 2. 
	Kawashima US PG PUB 2010/0050228 shows a distributor, i.e. detachable HDMI block 50.  
	JP 2007-235300 shows in figure 2 a system with a gaming mode determination unit 5 which analyzes the incoming video signal to determine whether to switch to gaming mode.  The unit 5 is located within the television.
	JP 2009-545925 analyzes a watermark in a source signal to identify a gaming signal and switch the device to gaming, low latency, mode.  The processing occurs inside the television or display.


XI. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT L NASSER/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees: 

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that the explanation given, that the claims unnecessarily claim … is sufficient, if Applicant includes a statement that the error was in claiming less than it had a right to claim.